PER CURIAM.
Plaintiff, Sandra Robinson, appeals from a judgment entered on a jury verdict in her action for bodily injury against defendant, Bi-State Development Agency. We affirm.
Plaintiff was injured while a passenger on defendant’s bus. The bus came to a sudden, unexpected stop causing plaintiff to trip over a divider in the bus thereby sustaining injury. The jury returned a verdict assessing 50 percent fault to plaintiff and 50 percent fault to defendant. As part of the verdict form, the jury found: “We, the undersigned jurors, find the total amount of plaintiff Sandra Robinson’s damages disregarding any fault on the part of the plaintiff to be $200.... ” (emphasis added). Accordingly, the trial court entered judgment in favor of plaintiff for $100 plus interest and court costs.
On appeal, plaintiff claims the trial court committed prejudicial error (1) in submitting the issue of comparative fault to the jury and, (2) in sustaining defendant’s objection to plaintiff’s attempt to read a portion of a hospital record into evidence which said “On bus, driver slammed brakes on.”
Before considering the merits of plaintiff’s appeal, it is important to note that neither claim of error attacks the finding by the jury that plaintiff’s total damages were $200. Defendant correctly points out that plaintiff’s claims of error relate to the issue of liability only. This court is prohibited from ordering a new trial as to any issue which plaintiff does not allege as error. Finninger v. Johnson, 692 S.W.2d 390, 394 (Mo.App.1985). Thus, even if plaintiff were to prevail in this appeal, the sole issue would be whether she was entitled to a judgment of up to $200 instead of the $100 judgment from which she is appealing. Id.; Russell v. St. Louis County Cab Co., 493 S.W.2d 26, 31 (Mo.App.1973).
We now consider plaintiff’s claims of error. We have reviewed the record and find that the evidence in support of the jury verdict is not insufficient. No preju*566dicial error of law appears. An extended opinion on these points would have no prec-edential value. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).
All concur.